DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s After-Final filed under AFCP 2.0 on 12/01/2021 was entered.
Amended claims 150-155, 160-161 and 164-165 are pending in the present application.
In light of Applicant’s acceptance of amended independent claim 150 in the Examiner’s amendment below, all previously withdrawn species were rejoined and examined together with the previously elected species.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Edmund Koundakjian on 12/14/2021.
The application has been amended as follows: 

In the Claims:
Claim 150 was amended below.
Claim 150 (Currently amended)		An in vitro method for editing a nucleic acid sequence in a genome of a cell comprising an α-synuclein (SNCA) gene, comprising transfecting in vitro the cell with a synthetic ribonucleic acid (RNA) encoding an artificial transcription activator-like (TAL) effector, wherein the artificial TAL effector comprises:
	(a) 	a DNA-binding domain and
	(b)	a nuclease domain, 
		wherein the DNA-binding domain comprises a repeat domain consisting of a plurality of TAL effector repeat sequences,
		wherein at least one of the TAL effector repeat sequences consists of the 36-amino-acid sequence
		“v” is Q, D or E,
		“w” is S or N,
		“x” is N, H or I,
		“y” is any amino acid, and
		“z” is GGKQALETVQRLLPVLCQD (SEQ ID NO: 670) or GGKQALETVQRLLPVLCQA (SEQ ID NO: 671); and
		wherein the artificial TAL effector targets a nucleic acid sequence within the SNCA gene, and disrupts the nucleic acid sequence by generating a single-strand or double-strand break therein.


REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest an in vitro method for editing a nucleic acid in a genome of a cell comprising an α-synuclein (SNCA) gene using a synthetic RNA encoding an artificial transcriptional activator-like (TAL) effector in which at least one of a plurality of TAL effector repeat sequences consists of the 36-amino-acid sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74), wherein: “v” is Q, D or E, “w” is S or N, “x” is N, H or I, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQD (SEQ ID NO: 670) or GGKQALETVQRLLPVLCQA (SEQ ID NO: 671); particularly in light of the “unexpected” results exhibiting by cells expressing gene-editing proteins containing one or more 36-amino-acid repeat sequences containing the amino-acid sequence GHGG (FIG. 12A and Example 58). 
Accordingly, claims 150-155, 160-161 and 164-165 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.


/QUANG NGUYEN/Primary Examiner, Art Unit 1633